Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00234-CV

                             Jonathan David RICE and Diana Rice,
                                          Appellants

                                               v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08936
                          Honorable Peter A. Sakai, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the Appellants’ motion
for leave to file an amended notice of appeal is GRANTED, and the Appellees’ motion to dismiss
is DENIED. Additionally, the part of the judgment ordering this case to remain permanently sealed
is REVERSED, and this case is REMANDED to the trial court for proceedings consistent with
this opinion. All other parts of the judgment are AFFIRMED. It is ORDERED that all parties bear
their own costs on appeal.

       SIGNED October 28, 2020.


                                                _____________________________
                                                Irene Rios, Justice